Citation Nr: 0724169	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to December 1972 and again from July 1973 to 
June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The veteran had a hearing before the Board 
in April 2005 and the transcript is of record.

The case was brought before the Board in March 2006, at which 
time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim.  The requested development having 
been partially completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, this case must once again be remanded.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim in March 
2006, it was, in part, to allow for further development to 
verify the veteran's alleged in-service injury to his right 
arm occurring sometime in the spring of 1972.  The RO 
partially completed steps required by the prior Remand to 
verify the injury, but did not fully comply with the prior 
Remand.  

That is, the veteran indicated during his hearing that he 
injured himself and was placed in a body cast from the waist 
up in May or June of 1972 while aboard the USS DENEBOLA.  He 
submitted statements from two fellow servicemen also 
detailing the injury.  The case was remanded in March 2006, 
in part, for the RO to request inpatient treatment records 
from the Naval hospitals in Norfolk, VA or Virginia Beach 
(Dam Neck), VA and to ask the National Personnel Records 
Center (NPRC) to search Day logs and Sick Call logs for the 
period April to June 1972 for any treatment the veteran 
received while serving on board the USS DENEBOLA.

The RO erroneously made the request to NPRC for inpatient 
records for the relevant time period for right arm injury on 
the "USS BENEBOLA."  Not surprisingly, the NPRC response 
found no such ship for 1972 and the RO presumably did not 
catch the typographical error in the request.  The Board 
further notes that the veteran's personnel records confirm he 
was aboard the USS DENEBOLA in 1972.

The prior Remand, moreover, also required the RO to get VA 
outpatient treatment records dating back to 2001 and the VA 
facility was required to provide a negative response if 
records were unavailable.  The records obtained only date 
back to May 2003 and there is no indication in the file that 
the RO attempted to obtain older records nor is there a 
negative response from the VA facility.  The RO should take 
further steps to confirm no VA outpatient treatment records 
exist prior to May 2003 for treatment of the veteran's right 
arm because the current record may be incomplete.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating 
that federal records are considered part of the record on 
appeal since they are within VA's constructive possession).  
The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2006 to the present. 

Finally, the Board also remanded the case in March 2006 
because the record indicated private treatment for a right 
hand injury in 1997 by Dr. Floyd (indicated as Dr. W.F. in 
the prior remand).  The RO did send a letter to the veteran 
requesting a release form for the private treatment records 
of "Dr. W.F." in a March 2006 letter, and the veteran did 
not respond.  Since it is necessary to remand this claim for 
other reasons, the RO should make further attempts to obtain 
these private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the VAMC in Dublin, Georgia from 2001 
to May 2003 and from March 2006 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Ask the veteran to provide a release 
form authorizing VA to request his 
treatment records from Dr. Walter Floyd 
from 1997.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

3.  Ask the National Personnel Records 
Center (NPRC) to search for medical 
records of inpatient treatment the veteran 
received for right arm problems at the 
Naval Hospital in Norfolk, VA, or Virginia 
Beach (Dam Neck), VA as well as any Day 
logs and Sick Call logs for the period 
April to June 1972 while serving on board 
the USS DENEBOLA.  All efforts to obtain 
these records should be fully documented, 
and the NPRC must provide a negative 
response if records are not available.

4. After obtaining the above records, to 
the extent available, and if, and only if, 
the evidence obtained verifies the 
veteran's alleged in-service right arm 
injury, the RO should schedule the veteran 
for an orthopedic examination for the 
claimed condition of a right arm disorder 
to determine the extent and likely 
etiology of any right arm condition found.  
After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's current right arm condition is 
related to any verified in-service 
incident, to include the alleged 1972 
injury, versus any post-service incident, 
to include the veteran's injuries in 1997 
and April 2003. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation reconciling any 
conflicting medical evidence. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

5.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


